             Case 1:18-cr-00844-ER Document 83 Filed 06/10/20 Page 1 of 1




THE LAW FIRM OF

C ÉSAR            DE      C ASTRO , P.C.                                  7 World Trade Center, 34th Floor
                                                                          New York, New York 10007

                                  ATTORNEY AT LAW                         646.200.6166 Main
                                                                          212.808.8100 Reception
                                                                          646.839.2682 Fax
                                                                          www.cdecastrolaw.com


June 9, 2020

Via ECF
The Honorable Edgardo Ramos
United States District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

                Re:   United States v. Nelson Almanzar, 18 Cr. 844 (ER)

Dear Judge Ramos:

I write, with the government’s consent, to request an adjournment of Mr. Almanzar’s sentencing
proceeding currently scheduled for June 26, 2020, to the week of September 1, 2020, or the week
of September 7, 2020, at any time convenient for the Court. A further adjournment of Mr.
Almanzar’s sentencing is necessary due to the COVID-19 pandemic and the effect it has had on
my ability to meet with my client and on court operations. I have conferred with the government
and it joins in this application.

Respectfully submitted,

       /s/

César de Castro


cc:    Sarah Krissoff
       Frank Balsamello
       Assistant United States Attorneys (via ECF)


The June 26 sentencing is adjourned to September 9, 2020, at 11:00 AM.
SO ORDERED.



                                              6/10/2020
